Citation Nr: 0402620	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  02-09 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of injury to the upper lumbar spine with 
instability and degenerative changes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

INTRODUCTION

The veteran had active duty from February 1957 to February 
1961.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 RO decision that increased the 
veteran's noncompensable evaluation to a 20 percent 
disability rating for residuals of a back injury.  

The Board notes that in a March 1969 RO decision, the 
veteran's disability rating was decreased from 10 percent 
disabling to 0 percent, effective from June 1, 1969.  In 
September 2001, the RO received the veteran's claim for an 
increased rating for his back disability.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge on March 12, 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the March 2003 hearing, the veteran testified that his 
back pain had increased in severity since his last VA 
examination in January 2002.  The veteran is entitled to a 
new VA examination where there is evidence that the condition 
has worsened since the last examination.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

Also, the veteran also reported relevant treatment from 
Dean's Health and Fitness Center.  He stated he has physical 
therapy for his back at this facility 3 times a week starting 
from March 2003 through April or May 2003.  Records of this 
treatment are not part of the claims folder.  VA is required 
to obtain relevant private treatment records.  38 U.S.C.A. 
§ 5103A(b) (West 2002).

Further, with respect to the veteran's claim for entitlement 
to an increased rating for service-connected residuals of an 
injury to the lumbosacral spine, currently evaluated as 20 
percent disabling, the Board notes that the RO has rated this 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The rating schedule criteria for evaluating musculoskeletal 
system disorders of the spine were changed, effective 
September 23, 2002, and again on September 26, 2003.  It is 
not clear that the veteran was given notice of the September 
23, 2002, regulation change and he has not been given notice 
of the September 26, 2003, regulation change.  The RO must 
consider the veteran's claim under the new criteria of 38 
C.F.R. § 4.71a, and the RO must be provided an opportunity to 
notify the veteran of the new regulation and consider the 
claim in light of the recent change. 
 
During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating back disabilities.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  This 
amendment was effective on September 23, 2002.  Id.  When a 
law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version that is more favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), overruled in part by Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003).  

However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  

Therefore, the RO must evaluate the veteran's claim for 
increase from September 26, 2003, under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations.  Although the veteran has been provided a VA 
examination in January 2002 to evaluate the severity of his 
service-connected disability, another examination is 
indicated in order to address the provisions of the various 
rating criteria.

Thus, given the presence of outstanding medical records, the 
veteran's testimony of increased severity of back pain, and 
changes in the pertinent regulations, a VA examination is 
warranted to provide a more complete disability picture.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take the necessary steps 
to obtain all treatment records for the 
veteran's back disability from Dean's 
Health and Fitness Center apparently 
located in Export, PA, for the period from 
March 2003 to the present.

2.  The RO must advise the veteran of the 
changes made under Diagnostic Code 38 
C.F.R. § 4.71a, for evaluating 
musculoskeletal system disorders of the 
spine, which became effective September 
26, 2003. 

3.  The RO should make arrangements for 
the veteran to undergo an orthopedic 
examination to determine the nature and 
extent of disability of his service-
connected lumbosacral spine disorder.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  In addition, 
prior to the examination, the examiner 
must be provided with a copy of the old 
and revised criteria of 38 C.F.R. § 4.71a.  
 
The report must include range of motion 
studies for the back with notations as to 
the degree of motion at which the veteran 
experiences pain, if any.  The examiner 
should identify and completely describe 
any other current symptomatology, 
including any functional loss of the back 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The examiner should inquire as to 
whether the veteran experiences flare-ups.  
If so, he or she should describe, to the 
extent possible, any additional functional 
loss or limitation of motion during such 
flare-ups.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  Following completion of the 
development requested hereinabove, the RO 
should undertake to review the veteran's 
claim for increase in light of the 
applicable rating criteria.  If any 
benefit on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, including a 
summary of newly obtained evidence from 
the Pittsburgh VA Medical Center dated 
from April 2002 to March 2003, and 
discussion of all pertinent regulations, 
including regulations implementing the 
VCAA, as well as, the old and the amended 
rating criteria for spine disability in 
general.  They should be given the 
requisite opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




